103 N.J. Super. 9 (1968)
246 A.2d 493
AMERICAN HARDWARE MUTUAL INSURANCE COMPANY, PLAINTIFF-APPELLANT,
v.
ERNEST MULLER, INDIVIDUALLY AND d/b/a ERNIE'S AUTO SALES; DAVID S. MULLER AND DONNA LEE MULLER, DEFENDANTS, AND CARL G. LADD, A MINOR BY WILLIAM T. LADD, HIS GUARDIAN AD LITEM, AND WILLIAM T. LADD, IN HIS OWN RIGHT, INTERVENORS, CROSS-CLAIMANTS-RESPONDENTS,
v.
DONNA LEE MULLER AND AMERICAN HARDWARE MUTUAL INSURANCE COMPANY, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued September 16, 1968.
Decided September 24, 1968.
Before Judges GAULKIN, COLLESTER and LABRECQUE.
Mr. William S. Zink argued the cause for plaintiff-appellant (Messrs. Bleakly, Stockwell, Zink & McGeary, attorneys).
Mr. Robert E. Bailey argued the cause for defendants-respondents (Messrs. Halpin & Bailey, attorneys).
Mr. George A. Streitz argued the cause for the intervenors, cross-claimants-respondents.
*10 PER CURIAM.
Plaintiff American Hardware Mutual Insurance Company sought a declaratory judgment exonerating it from liability under a garage liability policy issued by it to defendant Ernest Muller, individually and doing business as Ernie's Auto Sales. The facts are fully set forth in the opinion of the Chancery Division reported in 98 N.J. Super. 11-9.
We affirm the judgment substantially for the reasons set forth in the opinion of Judge Wick.